Reasons for Allowance
Claims 1 - 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “the plurality of cables are connected to a surface of the substrate near a side and form an electrical connection with the substrate; and a plurality of terminals, disposed on a surface of the substrate and electrically connected to the cables, wherein each of the terminals comprises: a connecting portion, electrically connected to the corresponding cable; a bending portion, extending from the connecting portion and comprising a turning segment; and an extending portion, extending from the bending portion toward a direction away from the surface of the substrate” as recited in independent claim 1; the prior art of record does not teach “the plurality of cables are connected to a surface of the substrate near a side and form an electrical connection with the substrate; and a plurality of terminals, disposed on a surface of the substrate and electrically connected to the cable, wherein each of the terminals comprises: an extending portion, extending toward a direction away from the surface of the substrate, an end of each of the terminals being connected to the surface of the substrate, and the extending portion passing through the housing to abut against the external substrate” as recited in independent claim 5. Claims 2 – 4 and 6 – 13 depend from independent claims 1 or 5 and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831